Citation Nr: 0718682	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  00-24 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis B and C.


REPRESENTATION

Veteran represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1972 to December 
1974. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In September 2002, the veteran had a hearing before the a 
Veterans Law Judge who is no longer employed by the Board.  A 
transcript of this hearing is associated with the claims 
file.  In April 2007, the veteran was informed that the 
Veterans Law Judge who held his hearing was no longer with 
the Board, and was informed that he could have another 
hearing.  The veteran has not responded to this notice.  
Therefore, the Board will proceed and issue a decision on 
this appeal.

This case was previously remanded for further development by 
the Board in November 2003.  The required development having 
been completed, this case is appropriately before the Board.  
See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  Hepatitis B and/or C was due to drug abuse.

2.  Service connection for a disability due to drug abuse is 
precluded by law.


CONCLUSION OF LAW

Hepatitis B and/or C was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The veteran seeks service connection for hepatitis B and/or 
C.  In support of his claim, the veteran states that 
hepatitis is listed on his final separation examination.  At 
a September 2002 hearing, the veteran testified that he was 
first diagnosed with hepatitis while he was on active duty.  
He reported being put on restricted duty and being 
hospitalized.    

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b) (2006).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

The United States Court of Appeals for Veterans Claims 
(Court) held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

A review of the evidence shows that service connection for 
hepatitis B and/or C is not warranted.  There is evidence of 
a current hepatitis diagnosis of hepatitis B and C; VA 
treatment records, private treatment records, and both VA 
examiners all state that the veteran has a current diagnosis 
of hepatitis B and C.  Next, there is evidence of an in-
service occurrence of hepatitis.  The veteran's September 
1974 separation examination shows hepatitis; additionally, 
the May 2003 VA examiner stated that the jaundice noted in 
service medical records could reflect hepatitis.  Therefore, 
the first two elements required for service connection have 
been fulfilled.

However, though there is evidence of hepatitis B and/or C in-
service and a current diagnosis of the condition, service 
connection is not warranted.  The Board finds that the 
medical evidence shows that hepatitis B and/or C was due to 
the veteran's in-service intravenous drug use.  The law and 
regulations provide that compensation shall not be paid if 
the disability was the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2006).  With 
respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, § 8052 also amended 38 
U.S.C.     § 105(a) to provide that, with respect to claims 
filed after October 31, 1990, an injury or disease incurred 
during active service will not be deemed to have been 
incurred in the line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. §§ 3.1(n), 3.301 (2006).  

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a veteran could receive 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, a veteran's service-
connected disability.  In other words, 38 U.S.C.A. §§ 1110, 
1131 do not preclude compensation for an alcohol or drug 
abuse disability secondary to a service-connected disability, 
or use of an alcohol or drug abuse disability as evidence of 
the increased severity of a service-connected disability.  
Rather, the statute precludes compensation only for (a) 
primary alcohol and drug abuse disabilities, and (b) 
secondary disabilities that result from primary alcohol or 
drug abuse.

In the present claim, the evidence shows that the current 
diagnosis of hepatitis is due to the veteran's intravenous 
drug use in-service.  Service medical records reflect that 
the veteran was hospitalized for drug use, specifically 
heroin.  See also DD 214, showing that the narrative reason 
for separation was "unfitness drug abuse" and September 
1974 Report of Medical Examination showing "heroin 
addiction."  Additionally, both the May 2003 and the October 
2004 VA examiners stated that it was more likely than not 
that hepatitis resulted from the veteran's in-service 
intravenous drug use.  As such, the law and applicable 
regulations prohibit service connection on a direct and 
secondary basis.  The veteran's disability results from in-
service drug abuse, and as the Federal Circuit held in Allen, 
service connection is precluded because service connection 
for a secondary disability, in this case hepatitis, arising 
from a primary drug abuse disability is precluded by law.  It 
is also noted that service connection is not in effect for 
any other disability.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Here, the veteran's claim is denied due to 
a lack of legal merit.  Id.  

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of September 2004, January 2006, 
and June 2006 letters.  Though none of these letters were 
sent prior to the December 1999 rating decision, the notice 
requirements in 38 U.S.C.A. §§ 5103, 5103A were not codified 
until 2000.  The letters notified the veteran that VA would 
obtain all relevant service department records or VA medical 
records.  The RO notified the veteran of his responsibility 
to respond in a timely manner to VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for him.  The RO also 
requested the veteran to notify VA of additional information, 
which, in effect, would include any evidence in his 
possession.  The letters specifically notified the veteran 
that VA would obtain any relevant evidence in the possession 
of a federal department or agency.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date.  However, as the Board concludes 
above that the preponderance of the evidence is against the 
veteran's claim, no effective date will be assigned and there 
is no prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  There is no indication that the 
service connection issue has not been fully developed for 
appeal.  Accordingly, there is no prejudice to the veteran if 
the Board proceeds to the merits of this appeal.  

The VA has obtained all relevant, identified, and available 
evidence.  There are two VA medical opinions of record with 
respect to the service connection claim.  Based on the above, 
the Board finds that reasonable efforts have been made to 
obtain all available evidence.  The veteran has not referred 
to any additional, unobtained, available, relevant evidence.  
Therefore, VA has satisfied all duties to notify and assist 
the veteran. 


ORDER

Service connection for hepatitis B and/or C is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


